



Exhibit 10.2
NACCO INDUSTRIES, INC.
AMENDED AND RESTATED EXECUTIVE LONG-TERM INCENTIVE
COMPENSATION PLAN
(effective March 1, 2019)


1.
Purpose of the Plan

The purpose of this Amended and Restated Executive Long-Term Incentive
Compensation Plan (this “Plan”) is to help further the long-term interests of
NACCO Industries, Inc. (the “Company”) by enabling the Company and/or its
wholly-owned subsidiaries (together with the Company, the “Employers”) to
attract, retain and reward executive employees of the Employers by offering
long-term incentive compensation to those executive employees who will be in a
position to make contributions to such Employers. This incentive compensation is
in addition to annual compensation and is intended to encourage enhancement of
the Company’s stockholder value.
2.
Definitions

(a)
“Average Award Share Price” means the lesser of (i) the average of the closing
price per share of Class A Common Stock on the New York Stock Exchange on the
Friday (or if Friday is not a trading day, the last trading day before such
Friday) for each week during the calendar year preceding the commencement of the
Performance Period (or such other previous calendar year as determined by the
Committee and specified in the Guidelines; provided that such determination
shall be made not later than 90 days after the commencement of the applicable
Performance Period) or (ii) the average of the closing price per share of Class
A Common Stock on the New York Stock Exchange on the Friday (or if Friday is not
a trading day, the last trading day before such Friday) for each week of the
applicable Performance Period.



(b)
“Award” means an award paid to a Participant under this Plan for a Performance
Period (or portion thereof), the actual payout of which is determined pursuant
to a formula based upon the achievement of Performance Objectives established by
the Committee; provided that such formula shall be established not later than 90
days after the commencement of the Performance Period on which the Award is
based and prior to the completion of 25% of such Performance Period. The
Committee shall allocate the amount of an Award between the cash component, to
be paid in cash, and the equity component, to be paid in Award Shares, pursuant
to a formula which is established by the Committee; provided that such formula
shall be established not later than 90 days after the commencement of the
Performance Period on which the Award is based and prior to the completion of
25% of such Performance Period.



(c)
“Award Shares” means fully-paid, non-assessable shares of Class A Common Stock
that are issued or transferred pursuant to, and with such restrictions as are
imposed by, the terms of this Plan and the Guidelines. Such shares may be shares
of original issuance or treasury shares or a combination of the foregoing and,
in the discretion of the Company, may be issued as certificated or
uncertificated shares.



(d)
“Change in Control” means the occurrence of an event described in Appendix 1
hereto.



(e)
“Class A Common Stock” means the Company’s Class A Common Stock, par value $1.00
per share, or any security into which such Class A Common Stock may be changed
by reason of any transaction or event of the type referred to in Section 9(b) of
this Plan.



(f)
“Code” means the Internal Revenue Code of 1986, as amended.



(g)
“Committee” means the Compensation Committee of the Company’s Board of Directors
or any other committee appointed by the Company’s Board of Directors to
administer this Plan in accordance with Section 3, so long as any such committee
consists of not less than two directors of the Company and



1

--------------------------------------------------------------------------------





so long as each member of the Committee is (i)  an “independent director” under
the rules of the New York Stock Exchange and (ii)  a “non-employee director” for
purposes of Rule 16b-3.


(h)
“Disabled” means an approved application for disability benefits under an
Employer’s long-term disability plan or under any applicable government program.



(i)
“Guidelines” means the guidelines that are approved by the Committee for the
administration of the awards granted under this Plan. To the extent that there
is any inconsistency between the Guidelines and this Plan on matters other than
the time and form of payment of the Awards, the Guidelines will control, so long
as this Plan could have been amended to resolve such inconsistency without the
need for further stockholder approval.



(j)
“Participant” means any person who is classified as a salaried employee of the
Employers on a U.S. payroll (including directors of the Employers who are also
salaried employees of the Employers) who, in the judgment of the Committee,
occupies an executive position in which his efforts may contribute to the
interests of the Company and who is designated by the Committee as a Participant
in the Plan for a particular Performance Period.



(k)
“Payment Period” means, with respect to any Performance Period, the period from
January 1 to March 15 of the calendar year immediately following the calendar
year in which such Performance Period ends.



(l)
“Performance Objectives” shall mean the measurable performance objectives
established pursuant to this Plan for Participants. Performance Objectives may
be described in terms of Company-wide objectives or objectives that are related
to the performance of the individual Participant or one or more of the
subsidiaries, divisions, business units, departments, regions, functions or
other organizational units of the Company or its subsidiaries. Performance
Objectives may be measured on an absolute or relative basis. Different groups of
Participants may be subject to different Performance Objectives for the same
Performance Period. Relative performance may be measured against other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, or against an index or one or
more of the Performance Objectives themselves. Any Performance Objectives
applicable to an Award shall be based on one or more, or a combination, of the
following criteria, or the attainment of specified levels of growth or
improvement in one or more of the following criteria, or any other criteria
established by the Committee: return on equity, return on total capital
employed, diluted earnings per share, total earnings, earnings growth, return on
capital, return on assets, return on sales, safety, compliance with
regulatory/environmental requirements, tons of coal or other minerals or yards
of limerock or other aggregates severed or delivered, earnings before interest
and taxes, revenue, revenue growth, gross margin, net or standard margin, return
on investment, increase in the fair market value of shares, share price
(including, but not limited to, growth measures and total stockholder return),
profit, net earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), inventory turns, financial return ratios, market
share, earnings measures/ratios, economic value added, balance sheet
measurements (such as receivable turnover), internal rate of return, customer
satisfaction surveys or productivity, net income, operating profit or increase
in operating profit, market share, increase in market share, sales value
increase over time, economic value income, economic value increase over time,
expected value of new projects or extensions of new or existing projects,
development of new or existing projects, adjusted standard margin or net sales.



(m)
“Performance Period” means any period of one or more years (or portion thereof)
on which an Award is based, as established by the Committee and specified in the
Guidelines. Any Performance Period(s) shall be established by the Committee not
later than 90 days after the commencement of the Performance Period on which
such Award will be based and prior to completion of 25% of such Performance
Period.



2

--------------------------------------------------------------------------------





(n)
“Retire” means a termination of employment at or after age 65 or age 60 with
five years of service with one or more of the Employers.



(o)
“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act of
1934 (or any successor rule to the same effect), as in effect from time to time.



(p)
“Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Korn Ferry Hay
Group salary point system, or any successor salary point system adopted by the
Committee.



(q)
“Target Award” means a dollar amount calculated by multiplying (i) the
designated salary midpoint that corresponds to a Participant’s Salary Points by
(ii) the long-term incentive compensation target percent for those Salary Points
for the applicable Performance Period, as determined by the Committee. The
Target Award is the amount that would be paid to a Participant under this Plan
if each Performance Objective is met exactly at target.



3.
Administration

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. A majority of the Committee shall constitute a quorum, and the action of
members of the Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, shall be the act of the Committee. All
acts and decisions of the Committee with respect to any questions arising in
connection with the administration and interpretation of this Plan or of any
documents evidencing Awards under this Plan, including the severability of any
or all of the provisions hereof or thereof, shall be conclusive, final and
binding upon the Employers and all present and former Participants, all other
employees of the Employers, and their respective descendants, successors and
assigns. No member of the Committee shall be liable for any such act or decision
made in good faith. In addition, the Committee is authorized to take any action
it determines in its sole discretion to be appropriate subject only to the
express limitations contained in this Plan, and no authorization in any Plan
section or other provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.
4.
Eligibility

Each Participant shall be eligible to participate in this Plan and receive
Target Awards in accordance with Section 5; provided, that, except as otherwise
determined by the Committee or as provided in Section 7 below, (a) a Participant
must be employed by an Employer on the last day of the Performance Period (or
die, terminate employment due to becoming Disabled or Retire during such
Performance Period) in order to be eligible to receive payment of an Award for
such Performance Period and (b) the Award of a Participant who is described in
the preceding clause or who is employed on the last day of the Performance
Period but is not employed during the entire Performance Period shall be paid in
a pro-rated amount based on the number of days the Participant was actually
employed by an Employer during such Performance Period. Notwithstanding the
foregoing, the Committee shall have the discretion to provide for payment of an
Award to a Participant who does not meet the foregoing requirements.
5.
Awards

The Committee may, from time to time and upon such conditions as it may
determine, authorize grants of Awards to Participants, which shall be consistent
with, and shall be subject to all of the requirements of, the following
provisions:
(a)
The Committee shall approve (i) a Target Award to be granted to each Participant
and (ii) a formula for determining the payout of each Award, which formula is
based upon the Company’s achievement of Performance Objectives as set forth in
the Guidelines; provided that the Committee shall approve the foregoing not
later than the 90th day of the applicable Performance Period and prior to the
completion of 25% of such Performance Period. Each grant shall specify an
initial allocation between the cash portion of the Award and the equity portion
of the Award. Calculations of Target Awards for



3

--------------------------------------------------------------------------------





a Performance Period shall initially be based on a Participant’s Salary Points
as of January 1st of the first year of the Performance Period. However, such
Target Awards may be changed during or after the Performance Period under the
following circumstances: (i) if a Participant receives a change in Salary
Points, salary midpoint and/or long-term incentive compensation target
percentage during a Performance Period, such change will be reflected in a
pro-rata Target Award, (ii) employees hired into or promoted to a position
eligible to become a Plan Participant during a Performance Period will, if
designated as a Plan Participant by the Committee, be assigned a pro-rated
Target Award based on their length of service during a Performance Period and
(iii) the Committee may increase or decrease the amount of a Target Award at any
time, in its sole and absolute discretion; provided, however, that no such
decrease described in clause (iii) may occur in connection with or following a
Change in Control that occurs during or after the applicable Performance Period.


(b)
Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of the payout of each Award based upon the
application of the formula and actual performance to the Target Awards
previously determined in accordance with Section 5(a); and (ii) a final
calculation of the amount of each Award to be paid to each Participant for the
Performance Period. Notwithstanding the foregoing, the Committee shall have the
power to (1) decrease the amount of the payout of any Award below the amount
determined in accordance with Section 5(b)(i); (2) increase the amount of the
payout of any Award above the amount determined in accordance with Section
5(b)(i); and/or (3) adjust the allocation between the cash portion of the Award
and the equity portion of the Award; provided, however, that no such decrease
described in clause (1) may occur in connection with or following a Change in
Control that occurs during or after the applicable Performance Period. No Award,
including any Award equal to the Target Award, shall be payable under this Plan
to any Participant except as determined and approved by the Committee.



(c)
Each Award shall be 100% vested when and to the extent the Committee determines
that it has been earned pursuant to Subsection (b) and shall be fully paid to
the Participants no later than the last day of the Payment Period, partly in
cash and partly in Award Shares. The whole number of Award Shares to be issued
or transferred to a Participant shall be determined by dividing the equity
portion of the Award payout by the Average Award Share Price (subject to
adjustment as described in Subsection (b) above), with any fractional Award
Shares resulting from such calculation payable in cash as provided under the
Guidelines. The Company shall pay any and all brokerage fees and commissions
incurred in connection with any purchase by the Company of shares which are to
be issued or transferred as Award Shares and the transfer thereto to
Participants. Awards shall be paid subject to all withholdings and deductions
pursuant to Section 6. Notwithstanding any other provision of this Plan, the
maximum amount paid to a Participant in a single calendar year as a result of
Awards under this Plan (including the fair market value of any Award Shares paid
to the Participant) shall not exceed the greater of (i) $12,000,000 or (ii) the
fair market value of 500,000 Award Shares, determined at the time of payment.



6.
Withholding Taxes/Offsets

(a)
To the extent that an Employer is required to withhold federal, employment,
state or local taxes or other amounts in connection with any Award paid to a
Participant under this Plan, and the amounts available to the Employer for such
withholding are insufficient, it shall be a condition to the receipt of such
Award that the Participant make arrangements satisfactory to the Company for the
payment of the balance of such taxes or other amounts required to be withheld,
which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such Award. If a Participant’s benefit is to be
received in the form of shares of Class A Common Stock, and such Participant
fails to make arrangements for the payment of taxes or other amounts, then,
unless otherwise determined by the Committee, the Company will withhold shares
of Class A Common Stock having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
the Company an amount required to be withheld under applicable income,
employment, tax or other laws, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
having withheld, from the shares of Class A Common Stock required



4

--------------------------------------------------------------------------------





to be delivered to the Participant, shares of Class A Common Stock having a
value equal to the amount required to be withheld or by delivering to the
Company other shares of Class A Common Stock held by such Participant. The
shares of Class A Common Stock used for tax or other withholding will be valued
at an amount equal to the fair market value of such shares of Class A Common
Stock on the date the benefit is to be included in Participant’s income. In no
event will the fair market value of the shares of Class A Common Stock to be
withheld and delivered pursuant to this Section 6(a) to satisfy applicable
withholding taxes or other amounts in connection with the benefit exceed the
maximum amount that could be required to be withheld. The Company and a
Participant may also make similar arrangements with respect to the payment of
any other taxes derived from or related to the Award with respect to which
withholding is not required.


(b)
If, prior to the payment of any Award, it is determined by an Employer, in its
sole and absolute discretion, that any amount of money is owed by the
Participant to the Employer, the Award otherwise payable to the Participant (to
the extent permitted under Section 409A of the Code) may be reduced in
satisfaction of the Participant’s debt to such Employer. Such amount(s) owed by
the Participant to the Employer may include, but is not limited to, the unused
balance of any cash advances previously obtained by the Participant, or any
outstanding credit card debt incurred by the Participant.



7.
Change in Control

(a)
The following provisions shall apply notwithstanding any other provision of this
Plan to the contrary.



(b)
Amount of Award for Year of Change In Control. In the event of a Change in
Control during a Performance Period, the amount of the Award payable to a
Participant who is employed by an Employer on the date of the Change in Control
(or who died, terminated employment due to becoming Disabled or Retired during
such Performance Period and prior to the Change in Control) for such Performance
Period shall be equal to the Participant’s Target Award for such Performance
Period, multiplied by a fraction, the numerator of which is the number of days
during the Performance Period during which the Participant was employed by the
Employers prior to the Change in Control and the denominator of which is the
number of days in the Performance Period.



(c)
Time of Payment. In the event of a Change in Control, the payment date of all
outstanding Awards (including, without limitation, the pro-rata Target Award for
the Performance Period during which the Change in Control occurred) shall be a
date that is between two days prior to and 30 days after the date of the Change
in Control, as determined by the Committee in its sole and absolute discretion.



8.
Award Shares Terms and Restrictions

(a)
Award Shares granted to a Participant shall entitle such Participant to voting,
dividend and other ownership rights. Each payment of Award Shares shall be
evidenced by an agreement between the Company and the Participant. Each such
agreement shall contain such terms and provisions, consistent with this Plan, as
the Committee may approve, including, without limitation, prohibitions and
restrictions regarding the transferability of Award Shares.



(b)
Except as otherwise set forth in this Section, Award Shares shall not be
assigned, transferred, exchanged, pledged, hypothecated or encumbered (a
“Transfer”) by a Participant or any other person, voluntarily or involuntarily,
other than a Transfer of Award Shares (i) by will or the laws of descent and
distribution, (ii) pursuant to a domestic relations order that would meet the
definition of a qualified domestic relations order under Section 206(d)(3)(B) of
the Employee Retirement Income Security Act of 1974, as amended if such
provisions applied to the Plan, or a similar binding judicial order, (iii)
directly or indirectly to a trust or partnership for the benefit of a
Participant or his spouse, children or grandchildren (provided that Award Shares
transferred to such trust or partnership shall continue to be Award Shares
subject to the terms of this Plan) or (iv) with the consent of the Committee,
after the substitution by a Participant of a number of shares of Class A or
Class B Common Stock par value $1.00 per share (the “New Shares”) for an equal
number of Award Shares, whereupon the New Shares



5

--------------------------------------------------------------------------------





shall become and be deemed for all purposes to be Award Shares, subject to all
of the terms and conditions imposed by this Plan and the Guidelines on the
shares for which they are substituted, including the restrictions on Transfer,
and the restrictions hereby imposed on the shares for which the New Shares are
substituted shall lapse and such shares shall no longer be subject to this Plan
or the Guidelines. The Company shall not honor, and shall instruct the transfer
agent not to honor, any attempted Transfer and any attempted Transfer shall be
invalid, other than Transfers described in clauses (i) through (iv) above. In no
event will any Award Shares granted under this Plan be transferred for value.


(c)
Each Award shall provide that a Transfer of the Award Shares shall be prohibited
or restricted for periods of three, five or ten years from the last day of the
Performance Period. The Committee shall determine the restriction period that
shall apply to Award Shares based on a Participant’s Salary Points. The
Committee (in its sole and absolute discretion) from time to time may determine
any other shorter or longer restriction period. Notwithstanding the foregoing,
such restrictions shall automatically lapse on the earliest of (i) the date the
Participant dies or becomes Disabled, (ii) three years (or earlier with the
approval of the Committee) after the Participant Retires, (iii) an extraordinary
release of restrictions pursuant to Subsection (d) below, or (iv) a release of
restrictions as determined by the Committee in its sole and absolute discretion
(including, without limitation, a release caused by a termination of this Plan).
Following the lapse of restrictions pursuant to this Subsection or Subsection
(d) below, the shares shall no longer be “Award Shares” and, at the
Participant's request, the Company shall take all such action as may be
necessary to remove such restrictions from the stock certificates, or other
applicable records with respect to uncertificated shares, representing the Award
Shares, such that the resulting shares shall be fully paid, nonassessable and
unrestricted by the terms of this Plan.



(d)
Extraordinary Release of Restrictions.

(i)
A Participant may request in writing that a Committee member authorize the lapse
of restrictions on a Transfer of such Award Shares if the Participant desires to
dispose of such Award Shares for (A) the purchase of a principal residence for
the Participant, (B) payment of medical expenses for the Participant, his spouse
or his dependents, (C) payment of expenses for the education of the Participant,
his spouse or his dependents for the next 18-months or (iv) any other
extraordinary reason which the Committee has previously approved in writing. The
Committee shall have the sole power to grant or deny any such request. Upon the
granting of any such request, the Company shall cause the release of
restrictions in the manner described in Subsection (c) of such number of Award
Shares as the Committee shall authorize.



(ii)
A Participant who is employed by the Employers may request such a release at any
time following the third anniversary of the date the Award Shares were issued or
transferred; provided that the restrictions on no more than 20% of such Award
Shares may be released pursuant to this Subsection (d) for such a Participant. A
Participant who is no longer employed by the Employers may request such a
release at any time following the second anniversary of the date the Award
Shares were issued or transferred; provided that the restrictions on no more
than 35% of such Award Shares may be released pursuant to this Subsection (d)
for such a Participant.



(e)
Legend. The Company shall cause an appropriate legend, to be placed on each
certificate, or other applicable records with respect to uncertificated shares,
for the Award Shares, reflecting the foregoing restrictions.



9.
Amendment, Termination and Adjustments

(a)
The Committee, subject to approval by the Board of Directors of the Company, may
alter or amend this Plan from time to time or terminate it in its entirety;
provided, however, that no such action shall, without the consent of a
Participant, adversely affect the rights in (i) an outstanding Award of a
Participant that was previously approved by the Committee for a Performance
Period but has not yet



6

--------------------------------------------------------------------------------





been paid or (ii) any Award Shares that were previously issued or Transferred to
a Participant under this Plan. In any event, no Award Shares will be issued or
transferred under this Plan on or after March 1, 2029. Unless otherwise
specified by the Committee, all Award Shares that were issued or transferred
prior to the termination of this Plan shall continue to be subject to the terms
of this Plan following such termination; provided that the transfer restrictions
on such Shares shall lapse as otherwise provided in Section 8.


(b)
The Committee shall make or provide for such adjustment (A) in the total number
of Award Shares that may be issued or transferred under this Plan as specified
in Section 10, (B) in outstanding Award Shares, (C) in the definition of Average
Award Share Price, and (D) in other award terms, as the Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
reflect (i) any stock dividend, stock split, combination of shares,
recapitalization or any other change in the capital structure of the Company,
(ii) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing
(collectively, the “Extraordinary Events”). Moreover, in the event of any such
Extraordinary Event or in the event of a Change in Control, the Committee may
provide in substitution for any or all outstanding Award Shares under this Plan
such alternative consideration (including cash), if any, as it, in good faith,
may determine to be equitable in the circumstances and shall require in
connection therewith the surrender of all Award Shares so replaced in a manner
that complies with or is exempt from Section 409A of the Code and applicable
Treasury Regulations issued thereunder. Any securities that are distributed in
respect to Award Shares in connection with any of the Extraordinary Events shall
be deemed to be Award Shares and shall be subject to the transfer restrictions
set forth herein to the same extent and for the same period as if such
securities were the original Award Shares with respect to which they were
issued, unless such restrictions are waived or otherwise altered by the
Committee.



(c)
Notwithstanding the provisions of Subsection (a), without further approval by
the stockholders of the Company, no amendment to this Plan shall (i) materially
increase the maximum number of Award Shares to be issued or transferred under
this Plan specified in Section 10 (except that adjustments expressly authorized
by Subsection (b) shall not be limited by this clause (i)), (ii) cause
Rule 16b-3 to become inapplicable to this Plan, or (iii) make any other change
for which stockholder approval would be required under applicable law or stock
exchange requirements.



10.
Award Shares Subject to Plan

Subject to adjustment as provided in this Plan, the total number of shares of
Class A Common Stock that may be issued or transferred as Award Shares under
this Plan on or after March 1, 2019 shall be 400,000.
Notwithstanding anything to the contrary contained in this Plan, shares of Class
A Common Stock withheld by the Company, tendered or otherwise used to satisfy a
tax withholding obligation will count against the aggregate number of shares of
Class A Common Stock available under this Section 10.
11.
Approval by Stockholders

This amended and restated Plan will be submitted for approval by the
stockholders of the Company. If such approval has not been obtained by July 1,
2019, all grants of Target Awards made on or after March 1, 2019 for Performance
Periods beginning on or after January 1, 2019 will be rescinded.
12.
General Provisions

(a)
No Right of Employment. Neither the adoption or operation of this Plan, nor any
document describing or referring to this Plan, or any part thereof, shall confer
upon any employee any right to continue in the employ of the Employers, or shall
in any way affect the right and power of the Employers to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.



7

--------------------------------------------------------------------------------





(b)
Governing Law. The provisions of this Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.



(c)
Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.



(d)
Limitation on Rights of Employees. No Trust. No trust has been created by the
Employers for the payment of Awards under this Plan; nor have the employees been
granted any lien on any assets of the Employers to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a participant hereunder is a mere unsecured creditor of the Company.



(e)
Non-transferability of Awards. Target Awards shall not be transferable by a
Participant. Award Shares paid pursuant to an Award shall be transferable,
subject to the restrictions described in Section 8.



(f)
Section 409A of the Internal Revenue Code. This Plan is intended to be exempt
from the requirements of Section 409A of the Code and applicable Treasury
Regulations issued thereunder, and shall be administered in a manner that is
consistent with such intent. Notwithstanding any provision of this Plan and
Awards hereunder to the contrary, in light of the uncertainty with respect to
the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Plan and Awards hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code without the consent of any Participant. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Section 409A of the Code), and neither the Company nor any
of its affiliates will have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.



13.
Effective Date

Subject to Section 11, this Plan is effective March 1, 2019.


8

--------------------------------------------------------------------------------





Appendix 1.    Change in Control.


Change in Control. The term “Change in Control” shall mean the occurrence of
(i), (ii) or (iii) below; provided that such occurrence occurs on or after March
1, 2019 and meets the requirements of Treasury Regulation Section 1.409A-3(i)(5)
(or any successor or replacement thereto) with respect to a Participant:
i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders, is or becomes the “beneficial owner”(as defined
in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly, of more
than 50% of the combined voting power of the then outstanding voting securities
of NACCO Industries, Inc. (“NACCO”), other than any direct or indirect
acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:


(A) directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or


(B) by any Person pursuant to an Excluded NACCO Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the outstanding voting securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the outstanding voting securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or


ii.
a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or



iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of NACCO or the
acquisition of assets of another corporation, or other transaction involving
NACCO (“NACCO Business Combination”) excluding, however, such a Business
Combination pursuant to which both of the following apply (such a Business
Combination, an “Excluded NACCO Business Combination”):



(A) the individuals and entities who beneficially owned, directly or indirectly,
NACCO immediately prior to such NACCO Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such NACCO Business
Combination (including, without limitation, an entity that as a result of such
transaction owns NACCO or all or substantially all of the assets of NACCO,
either directly or through one or more subsidiaries); and


(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.












9

--------------------------------------------------------------------------------





III. Definitions. The following terms as used herein shall be defined as follow:


1. “Incumbent Directors” means the individuals who, as of December 31, 2016, are
Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a‑12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.


2. “Permitted Holders” shall mean, collectively, (i) the parties to the Amended
and Restated Stockholders’ Agreement dated September 28, 2012, as amended from
time to time, by and among the “Participating Stockholders,” NACCO and other
signatories thereto; provided, however, that for purposes of this definition
only, the definition of Participating Stockholders contained in the
Stockholders’ Agreement shall be such definition in effect of the date of the
Change in Control, (ii) any direct or indirect subsidiary of NACCO and (iii) any
employee benefit plan (or related trust) sponsored or maintained by NACCO or any
direct or indirect subsidiary of NACCO.






10